    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------x
    ANTONIOS DEMOSTHENOUS,
                                                        MEMORANDUM AND ORDER
                          Plaintiff,
                                                        Case No. 2:19-cv-3633-FB
           -against-

    COMMISSIONER OF SOCIAL
    SECURITY,

                           Defendant.
    ------------------------------------------------x
    Appearances:                                        For the Defendant:
    For the Plaintiff:                                  MARK J. LESKO
    DANIEL ADAM OSBORN                                  Acting United States Attorney
    Osborn Law, P.C.                                    Eastern District of New York
    43 West 43rd St., Ste. 131                          By: MATTHEW MAILLOUX
    New York, NY 10036                                  Assistant United States Attorney
                                                        271-A Cadman Plaza East, 7th Floor
                                                        Brooklyn, New York 11201

BLOCK, Senior District Judge:

          Antonios Demosthenous seeks review of the Commissioner of Social

Security’s decision to deny his application for disability benefits. Both parties

move for judgment on the pleadings.1 For the following reasons, Demosthenous’s




1
  Demosthenous moves for relief under 42 U.S.C. 405(g), which authorizes the Court
to enter “a judgment affirming, modifying, or reversing the decision of the
Commissioner of Social Security, with or without remanding the cause for a
rehearing.”

                                                   1
motion is granted, the Commissioner’s denied, and this case remanded for further

proceedings.

                                          I.
      Demosthenous applied for disability benefits on February 22, 2016, claiming

a disability onset date of May 17, 2015. The Commissioner denied his application

on May 2, 2016, and Demosthenous requested a hearing. More than two years

later, Administrative Law Judge Patrick Kilgannon (“the ALJ”) held a hearing on

Demosthenous’s claim.

      After the hearing, the ALJ determined that Demosthenous suffered from

several “severe impairments,” including “bilateral femur fractures, [complications

related to] post-operative open reduction internal fixation surgery, leg pain,

bilateral hip calcific tendinitis and depressive disorder.” A.R. 15. Despite these

impairments, the ALJ determined that Demosthenous retained the ability “to

perform medium work. . . except that [he] can lift up to 50 pounds occasionally

and lift or carry up to 25 pounds frequently.” A.R. 16. He further concluded that

Desmosthenous “can frequently climb ladders, ropes, scaffolds, ramps and stairs,

and can frequently balance, stoop, kneel, crouch and crawl.” Id. Demosthenous

was, however, “limited to unskilled tasks. . . in a low stress job, defined as having

only occasional decision-making required and only occasional changes in the work

setting, with only occasional interaction with the public and coworkers.” Id.


                                          2
      Based on this assessment, the ALJ concluded that Demosthenous could

perform his past relevant work as a housekeeper and found him nondisabled. The

Social Security Appeals Council declined to hear Demosthenous’s appeal, and the

ALJ’s decision became final.

                                          II.
      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “[S]ubstantial evidence ... means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708 F.3d 409, 417

(2d Cir. 2013).

                                          III.
      Demosthenous argues that he is entitled to remand because the ALJ failed to

defer to the opinions of Dr. Peter Langan (a treating orthopedist) and Dr. Jacob

Sperber (a treating psychiatrist). The treating physician rule states that the opinion

of a treating physician should be “given more weight than other reports and . . .

will be controlling if it is ‘well-supported by medically acceptable [evidence] and

is not inconsistent with the other substantial evidence in [the] record.’” Snell v.

Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (quoting 20 C.F.R. § 404.1527(c)(2)).



                                           3
When deciding whether the ALJ gave “appropriate weight” to a treating

physician’s opinion, the Court applies the two-step framework laid out in Estrella

v. Berryhill, 925 F.3d 90, 95-6 (2d Cir. 2019).

      Under Estrella, the ALJ first determines whether a treating physician’s

opinion is sufficiently “well supported” to be entitled to controlling weight. See id.

at 95 (citing Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). Then, if no

opinion is entitled to such weight, the ALJ “explicitly [considers] four

nonexclusive factors: (1) the frequen[cy], length, nature and extent of treatment;

(2) the amount of medical evidence supporting the opinion; (3) the consistency of

the opinion with the remaining medical evidence; and (4) whether the [treating]

physician is a specialist.” Id. at 95-6 (internal quotations and citations omitted).

Failure to “explicitly consider” these factors is procedural error. Id. at 96 (citing

Selian, 708 F.3d at 419-20).

                                          IV.
      Here, the ALJ made an implicit choice not to afford any physician’s opinion

controlling weight. See A.R. 16-21 (weighing physician testimony). Because there

is conflicting medical evidence, this choice was reasonable and supported by

substantial evidence. Compare A.R. 823-31 (noting, in treating physician Douglas

Schecter’s records, that Demosthenous’s physical exam was “normal” and his only

complaint was “pain”) with A.R. 833-38 (noting Langan’s opinion that orthopedic



                                           4
conditions interfered with movement); and A.R. 821 (noting Sperber’s opinion that

Demosthenous’s psychiatric conditions “marked[ly]” limit his ability to “interact

appropriately”) with A.R. 623 (noting consultative psychiatrist Kathleen Acer’s

opinion that Demosthenous’s demeanor is “cooperative” and his presentation

“adequate”). See also Smith v. Comm’r of Soc. Sec., No. 1:19-CV-2861(FB), 2020

WL 6136205, at *2 (E.D.N.Y. Oct. 19, 2020) (where evidence conflicts, “the ALJ.

. . [is] within his rights to weigh the opinions of various physicians against each

other”).

      Nonetheless, the ALJ failed to properly weigh Langan and Sperber’s

opinions. See Estrella, 925 F.3d at 95-6. Although the ALJ provides some

explanation for his choice not to defer entirely to the doctors, his analysis does not

“explicitly apply the Burgess factors.” Id. at 96. Notably, his analysis of Langan’s

opinion includes no discussion of the “frequency, length, nature and extent of

treatment” and makes no mention of Langan’s relevant specialty in orthopedic

surgery. See A.R. 20. Cf. Estrella, 925 F.3d at 95-6. His analysis of Sperber’s

opinion is more compliant with Estrella, but it too elides the treating doctor’s

relevant specialty in psychiatry. See A.R. 19 (describing Sperber as a “physician”).

      The ALJ compounded these errors by failing to adequately explain his

decision to give “significant weight” to a section of Langan’s opinion which

suggests that Demosthenous can “perform medium work,” but little weight “to the


                                           5
portion of the [same] opinion which notes manipulative limitations.” A.R. 20.

Ordinarily, an ALJ addressing a treating physician’s opinion “must account for all

of [the physician’s] opinions,” and any decision to discount part of an opinion

should analyze the Burgess factors as applied to that section. Salisbury v. Colvin,

No. 13-CV-2805(VEC)(MHD), 2015 WL 5458816, at *36 (S.D.N.Y. Sept. 1,

2015).

      In light of the foregoing, the ALJ’s analyses of both opinions is tainted with

“procedural error.”2 Estrella, 925 F.3d at 96 (citing Selian, 708 F.3d at 419-20).

Moreover, the ALJ’s errors were not harmless since full acceptance of Langan’s

opinion would result in a finding that Demosthenous cannot “kneel, crouch or

crawl” and is therefore incapable of “medium work.” A.R. 836 (noting that

Demosthenous can “never. . . climb ladders or scaffolds. . . kneel. . . crouch. . . or .

. . crawl”). See also SSR 83-10, TITLES II AND XVI: DETERMINING

CAPABILITY TO DO OTHER WORK—THE MEDICAL VOCATIONAL

RULES OF APPENDIX 2, https://www.ssa.gov/OP_Home/rulings/di/02/SSR83-


2
 The Commissioner’s arguments do not alter this ruling. In his brief, the
Commissioner cites two cases in support of the proposition that the ALJ need not
“specifically address each piece of evidence” or “resolve every conflict” in his
decision. ECF No. 17 at 17 (quoting Ferraris v. Heckler, 728 F.2d 582, 587 (2d
Cir. 1984)). See also Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983). But
neither of these cases—both of which were decided in the early 1980s—relieve the
ALJ of his obligation to “explicitly apply” the Burgess factors. Cf. Estrella, 925
F.3d at 95-6


                                           6
10-di-02.html (last accessed May 25, 2021) (noting, in guidance document

intended to “clarify. . . the [Commissioner’s] medical vocational rules,” that

“medium work usually requires frequent bending-stooping. . . .[and] crouching”).

                                            V.
       The ALJ also erred by failing to consider the impact of Demosthenous’s

subjective pain. Complaints of pain are an “essential diagnostic tool,” and the

ALJ’s failure to consider its impact on Demosthenous’s ability to work was error.

See, e.g., Green-Younger v. Barnhart, 335 F.3d 99, 107 (2d Cir. 2003) (“a patient’s

report of [subjective] complaints. . . is an essential diagnostic tool”) (citing Flanery v.

Chater, 112 F.3d 346, 350 (8th Cir. 1997)); see also Donato v. Sec. of the Dept. of

Health and Human Services, 721 F.2d 414, 419 (2d Cir. 1983) (“Subjective pain may

serve as the basis for establishing disability, even if. . . unaccompanied by positive

clinical findings or other objective evidence”) (internal quotations and citations

omitted); Gorman v. Comm’r Soc. Sec., No. 2:18-CV-100(FB), 2020 WL 6047345, at

*3 (E.D.N.Y. Oct. 13, 2020) (“[To] the extent that [a physician] report failed to

consider [the claimant’s] complaints of pain. . . it was based on an incomplete medical

record”). On remand, the ALJ should consider whether pain limited Demosthenous’s

ability to work.




                                             7
                                  CONCLUSION
      Demosthenous’s motion is GRANTED, and the Commissioner’s motion is

DENIED.

      Because it is possible that the ALJ would have found Demosthenous disabled

had he properly considered Langan and Sperber’s opinions, remand is appropriate. Cf.

Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (holding that remand was not

required where there was “no reasonable likelihood that [the ALJ’s] consideration of

[a] doctor’s report would have changed the ALJ’s determination that [the] Petitioner

was not disabled”). Accordingly, the case is REMANDED for further administrative

proceedings consistent with this Order.

      SO ORDERED.




                                              _/S/ Frederic Block________
                                              FREDERIC BLOCK
                                              Senior United States District Judge


Brooklyn, New York
May 27, 2021




                                          8
